 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDference with the employees'freedom of choice, or that theRespondent has domi-nated and interfered with the administration of the Shop Union or contributed fi-nancial or other support to it.17 It is found, therefore,that at no time did theRespondent interfere with, restrain, or coerce the Shop Union.After considering theentire record and demeanor of the witnesses while testifying, it is concluded thatthe evidence does not indicate any violation of Section 8 (a) (2) ofthe Act.In viewof the conclusions reached in earlier sections of this report,it is found also that thecomplaint's allegations of independent violations of Section 8 (a) (1) on the partof the Respondent have not been sustainedThe burden was on the General Coun-sel to prove affirmatively, by substantial evidence, that the conduct described aboveconstitutes unfair labor practices.The TrialExaminer does not believe that theGeneral Counsel met this burden and it is so found.18In view of the foregoing conclusions, it is concluded that the evidence warrants nofinding that the Respondent committed unfair labor practices within the meaningof Section 8 (a) (1) and (2) of the Act, and it will therefore be recommended thatthe complaint be dismissed in its entirety 19On the basis of the foregoing and upon the entire record in the case,the under-signed makes the following:CONCLUSIONS OF LAW1.The Respondent,Ephraim Haspel,an individual doing business as EphraimHaspel has engaged in and is engaging in commerce within the meaning of Section2 (6) and (7) of the Act.2.The E. Haspel Shop Union and Bonnaz and Hand Embroiderers, Tuckers,Stitchers and Pleaters Union, Local 66, International Ladies Garment WorkersUnion, AFL, are labor organizations within the meaning of Section 2 (5) of theAct.3.The allegations of the complaint that Respondent has engaged in and is engag-ing in unfair labor practices within the meaning of Section 8 (a) (1) and(2) of theAct have not been sustained.[Recommendations omitted from publication.]17 CfN L. R B. v Swank Products,108 F 2d 872, 874 (C. A. 3).IsIndiana Metal Products Corp. v N L. R. B.,202 F 2d 613 (C A. 7)'ON. L. R. B v. Universal Camera Corp,340 U S 474 at 494, 495, 496;N. L R B. v.Dimon Cool Co., Inc.,201 F 2d 484 (C. A. 2).ARTHURCOLTONCOMPANYandSNYDER TOOL ANDENGINEERING COM-PANYandINTERNATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFTAND AGRICULTURAL IMPLEMENTWORKERS OF AMERICA, UAW-CIO.Case No. 7-CA-.9211.July 8,1954Decision and OrderOn February 15, 1954, Trial Examiner Loren H. Laughlin issuedhis Intermediate Report in the above-entitled proceeding, findingthat Respondents had engaged in and were engaging in certain un-fair labor practices and recommending that they cease and desisttherefrom and take certain affirmative action, as set forth in the copyof the Intermediate Report attached hereto.Thereafter, Respond-ents filed exceptions to the Intermediate Report and a supportingbrief.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-109 NLRB No. 7 ARTHUR COLTON COMPANY51mediate Report,the exceptions and brief, and the entire record inthe case, and hereby adopts the findings, conclusions,and recommen-dations of the Trial Examiner except for the following modifications :In adopting the Trial Examiner's conclusion that Respondentsviolated Section 8 (a) (1) of the Act, we do not rely upon Respond-ents'action in following truckdriver Charles Covert out of theMancelonaplant on May 13, 1953. This incident occurred shortlyafter Covert notified management officials of the Mancelona employ-ees' organizingactivities, precipitating Respondents' discriminatorydischarge of the union leaders.Employee Covert testified that plantsuperintendent, Berthold C. Hammer, urged him to leave the plant,and go to a nearby town because "You will be safe down there."According to Covert's own testimony, lie drove instead to Detroit,240 milesand 71/2 hours away, because he was afraid something mighthappen to him at the hands of "the boys they fired" at Mancelona.And the Trial Examiner noted at the hearing that Covert's attitudewas stillfearful.We therefore conclude that Respondents hurriedlyunloaded Covert's truck and urged him to leave the premises to assurehis safety and not to prevent him from coin inunicating with unionleaders.Nor, in adopting the Trial Examiner's conclusion as to the violationof Section 8 (a) (1), do we rely upon his finding that the Respond-ents madethreats of economic reprisals to the employees.This find-ing lacks evidentiary support.We shall modify the Trial Examiner's recommendedorder to re-quire that Respondents post copies of the notice attached to this Deci-sion and Orderas an"Appendix," only at its Mancelona plant becausethe violations alleged in the complaint related only to the unionorganizational campaign at that plantOrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that Respondents, Arthur Colton Company andSnyder Tool and Engineering Company, Detroit, Michigan, theirofficers, agents, successors, and assigns, shall :1.Cease anddesist from :(a)Discouraging membership in International Union, UnitedAutomobile, Aircraft and Agricultural Implement Workers of Amer-ica,UAW-CIO, or in any other labor organization of their employ-ees, by discharging any of their employees, or in any other manner1Member Murdock would sustain the Intcimediate Report in its entirety except foi thatpart of the recommended order requiring the posting of notices at both of Respondents'plants.He agrees that Respondents should be required to post notices only at theirMancelona plant3:1-4311-: --- of 109---5 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiscriminating against them in regard to line or tenure of employ-ment, or any term or condition of employment.(b)Engaging in surveillance or interrogating their employeesconcerning their membership in, or activities on behalf of, Interna-tional Union, United Automobile, Aircraft and Agricultural Imple-ment Workers of America, UAW-CIO, or any other labor organiza-tion, in a manner constituting interference, restraint, or coercion inviolation of Section 8 (a) (1).(c) In any other manner interfering with, restraining, or coercingtheir employees in the exercise of the right to self-organization, toform labor organizations, to join or assist International Union, UnitedAutomobile, Aircraft and Agricultural Implement Workers of Amer-ica,UAW-CIO, or any other labor organization, to bargain collec-tively through representatives of their own choosing, and to engagein other concerted activities for the purpose of collective bargainingor other mutual aid or protection, and to refrain from any or all ofsuch activities except to the extent that such right may be affected byan agreement requiring membership in a labor organization as a con-dition of employment, as authorized in Section 8 (a) (3) of the Act.'2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Ahmo Jordan, Ernest Bradley, Tony McKenny, andJohn Waterman immediate and full reinstatement to their former orsubstantially equivalent positions, without prejudice to their seniorityor other rights and privileges.(b)Make whole Ahmo Jordan, Ernest Bradley, Tony McKenny,and John Waterman for any loss of pay they may have suffered byreason of Respondents' discrimination against them, in the mannerprovided in the section of the Intermediate Report entitled "TheRemedy."(c)Upon request, make available to the National Labor RelationsBoard or its agents, for examination and copying, all payroll records,social-security payment records, timecards, personnel records and re-ports, and all other records necessary for a determination of theamount of back pay due and the right of reinstatement under theterms of this Order.(d)Post at the Mancelona, Michigan, plant copies of the noticeattached hereto as an "Appendix." 3Copies of said notice, to be fur-nished by the Regional Director for the Seventh Region, shall, afterbeing duly signed by Respondents' representative, be posted by Re-2N. L. R B v. Entwistle MfgCo, 120 F 2d 532 (C A 4).3In the event that this Order is enforced by a decree of a United States Courtof Appeals,there shall be substituted for the words "Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United States Court of Appeals, Enforcingan Order." ARTHUR COLTON COMPANY59,spondents immediately upon receipt thereof and maintained by them,for sixty (60) consecutive dtys thereafter in conspicuous places, in-eluding all places where notices to employees are customarily posted.Reasonable steps shall be taken by Respondents to insure that saidnotices are not altered, defaced, or covered by any other material.(e)Notify the Regional Director for the Seventh Region, in writ-ing, within ten (10) days from the date of this Order, what stepsRespondents have taken to comply herewith.MEMBER PETERSON took no part in the consideration of the aboveDecision and Order.AppendixNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National Labor-Relations Act, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in any labor organizatibrv^of our employees by discharging them or by in any manner dis-criminating in regard to their hire or tenure of employment, orany term or condition of their employment.WE WILL immediately reinstate Alnno Jordan, Ernest Bradley,.Tony McKenny, and John Waterman to their former positionsin the plant of Arthur Colton Company at Mancelona, Michigan,which they held prior to their discharges in May 1953, or to sub-stantially equivalent employments and we will make each of them,whole for any loss of pay he may have sustained.WE WILL NOT engage in surveillance or interrogate our em-ployees concerning their membership in, or activities on behalf'of, International Union, United Automobile, Aircraft and Agri-cultural Implement Workers of America, UAW-CIO, or any other-labor organization, in a manner constituting interference, re-straint, or coercion, in violation of Section 8 (a) (1).WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organ--ization, to form labor organizations, to join or assist InternationalUnion, United Automobile, Aircraft and Agricultural ImplementWorkers of America, UAW-CIO, or any other labor organization,to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, and' torefrain from any or all of such activities, except to the extentthat such right may be affected by an agreement requiring mem-bership in a labor organization as authorized in Section 8 (3^ 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the Act.All our employees are free to become or remain mem-bers of the above-named Union, or any other labor organizationto which they are or may become eligible.ARTI)uit COLTON CWAIi'ANI AND SNYDERTOOL ANn Exi i EER1NG Co3tPAN1,Employers.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate ReportSTATEMENT OF THE CASEThis case involves alleged violations of Section 8 (a) (1) and (3) of the Na-tional Labor Relations Act, as amended by the Labor Management Relations Act,1947, 61 Stat. 136, 29 USCA 141et seq.,as amended, hereinafter referred to astheAct.The acts are claimed to have been committed by the two RespondentEmployers.The first, Arthur Colton Company, hereinafter reterred to as Colton,is admittedly a wholly owned subsidiary of the second, Snyder Tool and EngineeringCompany, hereinafter referred to as Snyder.The alleged violations arise from thesaid Respondents' discharges of four employees at the Colton plant at Mancelona,Michigan, on several fairly successive dates in mid-May 1953, at a time when they.together with other employees, were engaged in concerted activities definitely look-ing toward unionization of the plant.The original charge was filed June 11, 1953, by Kent L. Hanslowe, assistant gen-eral counsel of the International Union, United Automobile, Aircraft and Agricul-tural ImplementWorkers of America, UAW-CIO, always referred to herein asthe Union.He also filed an amended charge on August 12, 1953. On the basisof these documents and his investigation the General Counsel of the National LaborRelations Board (hereinafter referred to as the Board) issued the complaint hereinon August 21, 1953. Copies of the complaint, notice of hearing, the charge, andamended charge were all served in due course on both Respondents, and on thecharging Union as well.Pursuant to due notice hearing of the case was held at the circuit courtroomin the Otsego County courthouse at Gaylord, Michigan, on October 13 and 14,1953, by the undersigned duly designated Trial Examiner.General Counsel and Respondents appeared by their respective counsel and par-ticipated in the case.The Union did not appear either by representative or bycounsel.The said parties so appearing and participating in the hearing were givenfull opportunity to be heard, to introduce competent evidence relevant to the issues,and to properly examine and cross-examine witnesses.Counsel appearing for thesaid parties were also respectively given every opportunity to make proper objec-tions and to present appropriate arguments and authorities throughout the hearing.Final arguments were waived.All parties were afforded full opportunity to submitbriefs and proposed findings and conclusions.No briefs have been submitted, how-ever, by any of the parties.The ultimate issues for decision presented by the pleadings and evidence are:(1)Were the admitted discharges by Respondents in May 1953, of each andall of the four following-named employees at Respondent Colton's plant in Mance-lona,Michigan- Ahmo Jordan on May 8. John Waterman on May 9, and TonyMcKenney and Ernest Bradley, both on May 13, and the corresponding refusalsto reinstate each of them, discriminatory and violative of Section 8 (a) (3) of theAct, as charged in paragraphs IX, X, XI, and XIII of the complaint?And weresuch discharges and refusals to reinstate also violative of Section 8 (a) (1) of theAct, as also charged in said paragraphs, as well as in paragraphs XII (b) and XIVof the complaint?(2)Did Respondents violate Section 8 (a) (1) of the Act, as charged in thecomplaint, paragraph XII, subparagraphs (a), (b), and (c), respectively, andparagraph XIV, by ARTHUR COLTON COMPANY55(a) Interrogating its employees and others concerning their own and other em-ployees' union affiliations and sympathies,and their concerted activities substan-tially looking toward unionization of the Mancelona plant?(b)Threatening their employees with discharge and other reprisals,if they joined,assisted,or adhered to the Union or engaged in their aforesaid concerted and unionactivities?(c)Engaging in a course of surveillance and espionage of their employees withrespect to such employees' aforesaid concerted and union activities?Ifind generally that the General Counsel has proved each of the alleged viola-tions by a preponderance of the evidence,although the evidence as to each of sev-eral specific incidents or transactions relied upon by General Counsel is insufficientto sustain Section 8(a) (1) allegations,and such incidents must be disregardedin the affirmative findings, all as covered in detail herein.There is, however, butlittlefactual controversy on most of the issues,although as to John Waterman,one of the four dischargees,there is some substantial evidence to support the em-ployers' contention that the real reason for his discharge was his ineptitude orincompetence,not his concerted activity.This creates a sharp issue of fact as tothat particular discharge.Ihave resolved against Respondents on that issue also,however, upon the entire evidence relevant to such discharge,and for good reasonshereinafter fully set forth.The PleadingsThe complaint alleges in substance that Respondents violated Section 8 (a) (3)and (1) of the Act in that at the Colton plant in Mancelona on May 8, 9, 10, and13, 1953, respectively,they discharged employees Ahmo Jordan, John Waterman,Tony McKenney(usually spelled McKenny in the record),and Ernest Bradley andthereafter refused to reinstate or reemploy them to their former or substantiallyequivalent positions;that they were so discharged and refused reinstatement orreemployment because of their concerted activities in attempting to join or assist alabor organization and to bargain collectively and engage in other concerted activitiesto that end through the Union.At the hearing, in accordance with the evidenceand a stipulation entered into as to the actual dates of the discharges, General Coun-sel amended to conform so that it is now properly alleged both McKenny and Bradleywere discharged on May 13.itwas further alleged generally that Respondents:(a) Interrogated their employeesand others concerning their union and concerted activities,(b) threatened their em-ployees with discharge and other reprisals if they joined the Union or engaged inconcerted activities,and (c)engaged in surveillance and espionage of their employeeswith respect to their union and concerted activities;and that all of such allegedacts were violative of Section 8 (a) (1) of the Act.The answer neither admitted nor denied the allegations as to the said dischargesalleged to be in violation of Section 8 (a) (3).This was not technically tantamountto a denial thereof under Section 102.20, Rules and Regulations of the Board, Series6, as amended,despite an"information and belief"clause in the verification to theanswer.General Counsel,however, tried the case upon the theory such allegedSection 8(a) (3) matters actually were denied by Respondents and the Trial Ex-aminer therefore considers them so denied,and holds that the burden of prooftherefore lies upon General Counsel at all times to establish such facts by a pre-ponderance of the evidence.There was,however, special denial of each of thealleged independent Section 8(a) (1) violations by Respondents,and of course theGeneral Counsel has the usual burden of proof thereon.Jurisdictional and other matters pleaded in the complaint and either admittedor denied in the answer are specially dealt with under appropriate subsequent cap-tions.Motion To Strike and To Dismiss OverruledAt the beginning of the hearing before any testimony had been adduced Respond-ents' counsel moved to strike and dismiss all portions of the complaint based uponthe amended charge, as distinguished from the original charge, it being such coun-sel's position in substance that the Board,after a charge has been filed,has no au-thority to investigate and then incorporate further alleged acts in an amended charge.(Another ground of objection,that the original charging party had not signed theamended charge,was immediately cleared up by General Counsel demonstratingthat the same party had signed both.This ground would be immaterial in any eventsince a charge"may be made by any person."See Section 102.9, Rules and Regula-tion of the Board,Series 6, as amended;andN L R. B v. Indiana&Michigan Elec-tric Co.318 U. S. 9.) Z6DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe said motion to strike and dismiss was overruledby theTrial Examiner with-.out prejudice to its renewal,either formally at the close of the hearing or other-wise appropriately throughout the record.No further action was taken by Re-spondent,however, in regard to said motion.The original charge merely set outthe four discharges and alleged their illegal character in brief as violative of Sec-tion 8(a) (1) and(3), whereas the amended charge stated such matter in moreformal language and added further and very generally the 8(a) (1) allegations-of surveillance and threats of discharge and other reprisals.The complaint elab-orated somewhat on the amended charge but added no new matters other than asset out in the amended charge, and all matters pleaded were properly incorporatedin the complaint.Thismethod of pleading accords to the now well-establishedCathey Lumber Co.doctrinethat a complaintmay lawfullyenlarge upon a timely,charge if the additionally alleged unfair labor practices were committed no longer.than 6 months prior to the chargeSeeCathey Lumber Company,86 NLRB157, enforcedCatliey Lumber Co v N. LR. B, 185 F 2d 1021 (C. A. 6), (en-forcement later vacated,however, onthe sole ground that the union had not com-plied withSection 9(b) of the Act),N. L. R. B. v. Kobritz,SamuelJ. d/b/a StarBeef Company,193 F. 2d 8 (C. A. 1),Cusano d/b/a American Shuffleboard Co.v.N. L. R.B,190 F. 2d 898(C. A. 3)All pertinentcases are collated in LRRMCum. Digest, Sec 36.055.See alsothe very recent case ofN. L R. B v. PecheurLozenge Co., Inc ,209 F 2d 393 (C. A 2), and casescited holding in accordancewith this doctrine that General Counsel is not restricted to the precise violationsspecified in the charge but may properly plead others ifthey are closelyrelated andoccurred within 6 months prior to the filing ofthe charge.Respondent has citedno authority to the contrary.And allmatters charged in the amended chargeand alleged in the complaint were well within the 6-month limitation prior to the,original charge.The ruling denying the motion intotois in accordance with law.and is now adhered to.FINDINGS OF FACTUpon the entire record in the case and from my observation of the conduct anddemeanor of the witnesses,Imake the following findings of fact:1.JURISDICTION-NATURE AND EXTENT OF RESPONDENTS'BUSINESSESThe complaint alleges and the answer admits that Respondents Colton and Snyder,are and were at all material times Michigan corporations,with their principal offices.and places of business at Mancelona,Michigan, and Detroit, Michigan,respec-tively,where they operate manufacturing plants and are engaged in the productionof packagingmachinery; that Colton is a wholly owned subsidiary of Snyder, bothoperating under common management,ownership,and control,and constituting asingle integrated enterprise and a single employer,that Colton during its fiscal year-ending June 30, 1953,caused to be purchased,transferred,and delivered in interstateand/or foreign commerce to its Mancelona plant from points outside of Michiganmaterials valued in excess of $4,800,thatColton manufactured and shipped di-rectly from the Mancelona plant to points outside of Michigan products exceeding`$50,000 in value,and a like amount to purchasers in Michigan,each of whom an-nually ships products valued in excess of $25,000 to points outside of Michigan, thatSnyder annually causes to be manufactured and ships from its Detroit plant in in-terstate and foreign commerce products valued in excess of $750,000,and annuallyships into said Detroit plant from points outside of Michigan materials valued inexcess of$100,000, and that both Respondents are and at all material times havebeen engaged in commerce within the meaning of Section 2 (6) and(7) of theAct.At thehearing the parties also stipulated that these admitted facts establishedthe Board's jurisdiction.This is true under the Board's jurisdictional policies estab-lished in 1950 and still current,as stated below.I therefore find jurisdiction exists,and should be exercised.Upon this admitted integrated corporate relationship which I find to be true in—accordance with Section 102.20, Rules and Regulations of the Board,Series 6, asamended, there can be no question both as to the Board's jurisdiction over eachRespondent,and as to Respondents' joint responsibility for any unfair labor practicesconnected with the Colton plant which the evidence establishes were committed byColton.As to joint responsibility see.N. L. R. B. v. Stowe Spinning Co.,336 U. S.226, 227, note2;N. L. R. B v. Federal Engineering Co.,153 F. 2d 233, 234 (C. A.,6),N. L. R. B v. Dayton Coal and Iron Corp, and Luke Lea, Jr.,208 F. 2d 394,(C.A.6); N. L. R B. v. Somerset Classics, InccCModern Mfg. Co, Inc.,193 F.2d 613, 615 (C. A. 2), cert. denied 344 U. S. 816,N L. R. B. v. National GarmentCo.,166 F. 2d 233 (C. A 8), cert. denied, 344 U. S. 845, andN. L R B. v. National ARTHUR COLTON COMPANY57Shoes, Inc., et a!.,,208 F. 2d 688 (C. A. 2). It is interesting to note that under theAct this particular principle was originally enunciated by the Board in its very firstofficially reported case.Pennsylvania Greyhound Lines, Inc,1NLRB 1, 3, 4, 43,44, affirmed,N. L. R. B v. Pennsylvania GreyhoundLines, 303 U. S. 261.Current policies of the Board established in 1950 are that the Board will take juris-diction over any enterprises (1) producing goods for out-of-State shipments valuedat $25,000 a year(Stanislaus Implement and Hardware Company, Limited,91NLRB 618), and (2) furnishing goods of $50,000 a year to concerns shipping$25,000 worth of goods annually outside of the State(Hollow Tree Lumber Com-pany,91 NLRB 635).II.THE LABOR ORGANIZATION INVOLVEDThe complaint alleges that InternationalUnion, UnitedAutomobile,Aircraft andAgricultural ImplementWorkers of America, UAW-CIO,isa labor organizationwithin the meaning of Section 2(5) of the Act.The answer neither admits nordenies the same, but the parties at the hearing stipulated that the facts were as allegedin the complaint.I therefore find such facts to be true in accordance with the saidstipulation.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. The general situationRespondent Snyder manufactures special machinery at its plant in Detroit.Re-spondent Colton, wholly owned by Snyder, is located in the same general plant andmanufactures pharmaceutical machinery, which in turn uses punches and dies manu-factured by Colton at Mancelona.The same officers and management control allthe operations of the two corporations except that there is a plant superintendent atMancelona who hires employees locally.Overall production policies, orders, capitalexpenditures, and fiscal controls emanate from and through the management ofSnyder in Detroit.All equipment such as machinery is also purchased by theDetroit management and then it is hauled from Detroit to Mancelona for installa-tion.Except for minor repairs made locally, such machinery is also returned toDetroit for any necessary reconditioning and major repairs, then shipped back toMancelona.Whenever machinery and supplies are needed at Mancelona, a loadedtruck leaves Detroit for Mancelona 1 day and returns to Detroit the next withmachinery needing repair and also any manufactured products from the Mancelonaplant ready for the Detroit plant. It is about 240 miles from Detroit to Mancelonawhich is in the northern part of Michigan's southern peninsula.The Mancelona plant was established about September 1952, and the first fivemen hired there were employed on September 26. The floor was then being laidand as machinery was brought in and placed, the men were gradually taken off thisgeneral labor and put on the machines.And after the plant was completed about50 people were employed at all times material hereto, some 42 or 43 of them beingproduction workers and the balance supervisory and clerical.One Henry Collinsis the plant manager and Berthold C Hammer has been plant superintendent sinceNovember 1952, his predecessor having been one Homer Vance.Hammer isdirectly responsible to Bruce Regan of Detroit, who is the works manager for bothRespondents.At the Mancelona plant Homer Culp is assistant plant superintendent,Clifford Bradshaw is a foreman, and Charles Kraft is night superintendent.The physical layout of the Colton plant at Mancelona is described by Superin-tendent Hammer as being a cement block building, along the railroad in the northpart of the town, which is about 100 feet long and some 30 to 35 feet wide. Theoffices are at the front of the building.A large truck entrance is at the rear.A wideaisle runs through the center of the production area leading to the rear entrancewhere trucks come in.Also at the rear of the building in one corner is located theshipping or maintenance supply room and in the other rear corner there is a roomfor heat-treating and chrome-plating. In the main room of the plant on each sideof the wide center aisle stands a line of the machinery necessary to the plant's pro-duction, that is lathes, turret lathes, and grinders of all types.There are also wash-rooms which other evidence discloses are near the front of the building next to theoffices.There was also another outside door entering into the main workroom atone side of the building leading from the parking space outside. Some of the maleemployees eat their noon meals in the building in bad weather. There are also somefemale employees who eat in the plant but apart from the men, the latter gatheringin several congenial groups to eat their lunches."Mancelona is about 30 miles from Gaylord, the place of hearing, and no view ofthe plant was requested and none was made. It is quite clear from the evidence, 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDhowever, that it is a rather small 1-story building and that the supervisory personnelcould easily observe the activities of the plant's comparatively few employees, andcould even overhear their discussions in ordinary tones of voice in the plant'stoilets, at lunch and at work.The plant certainly was not well arranged for theholding of any secret conclaves.B.The employees' concerted activities at MancelonaThere was naturally no union organization at the Colton Mancelona plant whenitwas opened. Talk concerning bringing a union into the plant began almost at once,however, as part of the general conversations among the employees. Jordan says,"[W]e were disgusted with the pay we was getting, the work we was doing and someof the discharges and.other conditions within the plant."Bradley stated,"[E]ver since it [the plant] started there was a little whisper here and there, andas time went on, times got worse, it [union talk] built up."Waterman takes creditfor having started the discussions "way back . . . before the plant got into opera-tion."These general conversations concerning unionizing took place among a groupof some 12 or more employees, usually during the time they ate their noon lunchat a bench or at some tables near a side door at the back of the main workroomof the plant.Sometimes on nice days they ate and carried on their discussionsjust outside the plant in the yard.Most of the talking was done by Jordan, Bradley,Waterman, and 1 or 2 others.Waterman said, "I just discussed.that I thoughtwe should have protection against being discharged," explaining that at the beginningthe employees while trying to work at the machines very annoyingly would be shiftedto painting, moving machines, and other odd jobs.These luncheon conversationswere, of course, informal, but usually one man at a time talked and the others listened.McKenny, who was not employed by Colton until February 1953, had then joinedthis luncheon group and took some part in these conversations and other concertedactivities.McKenny says the talk was mostly "by Jordan or `Free' Bradley orJohn Waterman," and Bradley agrees, but says that although the rest of the personspresent did not participate in the talk, "[T]hey was all in favor of it," and he knewof none "who were against it "McKenny also said that he and Bradley were theones who passed out the union authorization cards, but that they did not do so inthe plant.McKenny said he signed I card and passed out such cards individuallyto 12 or 13 other employeesThe testimony does not disclose just when these cardswere circulated but it was evidently shortly prior to the four discharges.C. Decision to contact Union,at DetroitThe record is not at all clear as to just how many persons had already been dis-charged at the plant before this group of employees finally definitely decided totake action toward unionizing rather than to just continue talking about it.One ortwo particular discharges,however, seemed to have brought about the group's deci-sion to act.AlthoughBradley claimed that some 20 to 25 employees either quitor were discharged between the time the plant opened up in September 1952 andMay 1953, he is not very specific.Wateiman also refers very generally to the subject,saying, "every time someone would be discharged,therewas discussion of it."Jordan, however,can only recall 2 discharges within the period of about 2 monthsprior to his own discharge in May. that of one Harvey Burkholder and also thatof a girl,one Phyllis Puckett, who was discharged on April 30.The details of theseseveral discharges and either the real or alleged reasons for them were not developedin the evidence,although rumor had it that the girl was discharged for talking toomuch at her work. But it is clear that the Phyllis Puckett discharge on April 30so angered the men that it actually precipitated the concerted effort of this groupof employees to actually get in touch with the Union in Detroit.D. Respondents'knowledgeof employeesconcerted activitiesThere was both direct and circumstantial evidence that the employees'concertedactivitieshad not escaped management'ssharp eyes and ears even before the"Covert" disclosure on May 6,1953.Jordan testified that in the evening of the dayhe was discharged,while talking to Culp at the latter'shome about the reasonsfor his discharge, and after Jordan had told Culp that Covert,the truckdriver,had been bringing union information from Detroit, Culp told Jordan that "he [Culp]knew we was talking Union back at the table during our lunch period," and that"he knew that we was getting information about the Union from the truck drivers."Culp denies this conversation but not too positively,claiming that it had "been so ARTHUR COLTON COMPANY59long ago that most of it has slipped my mind." I find therefore that substantiallysuch a conversation actually occurred.As already recited the employees' lunchtime conversations were anything butsecret sessions and each of the four who were later discharged took a leading parttherein.While most of the supervisory force usually ate their luncheons at theirhomes during this noonday period, other employees not in this group of men werein the plant, and these noon talks and similar discussions about unionizing oftenalso took place in their presence.At least one other employee was suspected ofreporting to management.Once in the men's restroom Jordan and Bradley wereopenly discussing the Union when Plant Manager Collins came itThere was fre-quent discussion concerning union organization in this restroom which was separatedfrom the office by only a thin partition.And members of management returningfrom lunch would come in the plant's side door near where this concerting groupate their lunch and talked Union since that door was closer to the auto parkingthan the front door.Also during the lunch period there was always some memberof the supervisory personnel left in the plantNone of the foregoing generally recited facts were denied by representatives ofmanagement and 1 find them to be true. In addition to Culp's alleged expressadmission of knowledge as testified to by Jordan, evidence as to the small size andthe arrangement of the plant was such that I infer the supervisors, without anyexpressly planned surveillance, could not possibly escape overhearing and knowingabout the employees' talk of unionizing and who the leaders in the movement were.Apparently nothing was done in opposition to it by management, however, as longas the employees' activity remained in the purely conversational stages.E. Selection of truckdriver Covert to obtain union informationThe Mancelona plant employees knew that the Respondents' Detroit plant hadbeen organized by the Union and that the truckdriver, Charles Covert, who broughtequipment and materials up to Mancelona from the Detroit plant, was a memberof the union local at Detroit. Jordan had eaten breakfast with Covert in a coffeeshop in Mancelona on a number of occasions. So Jordan was selected by theemployees' group to see him since he knew Covert better than any of the otherinterested employees, and as Jordan put it, "it was easier for me to make contactwith him, so we figured, without the company getting wise to what was going on."Jordan at a prior breakfast had already discussed with Covert the desire of theMancelona plant employees to unionize in order to better their conditions, so onMay 6, while again in the coffee shop, Jordan asked Covert to obtain the nameof the union steward in Detroit for him.Covert had driven a loaded truck upfrom Detroit the preceding day and in accordance with his usual practice wasleaving again for Detroit that morningAfter breakfast was concluded they rodeover in Jordan's car to the plant which was a few blocks away.And just beforeCovert drove the truck off for Detroit Jordan rather childishly wrote a short messageon a slip of paper and gave it to Covert, who on a prior trip had explained toJordan that a new union steward would soon be electedThe note was addressed tono one, and since the original, which had passed into Respondents' hands as herein-after discussed, was not produced in evidence, Jordan and Covert both testifiedwithout objection to the substance of it, which I find was "Will you get us the nameand address of the new steward?.and we'll try to get together. . . ... Since itwas addressed to no one it was much like a wife tying a string on her husband'sthumb to remind him to bring home some bread. After Covert had again told himitwould be well to wait until the new steward was elected, Jordan said they wouldtake no action to unionize at Mancelona until about May 16. There is some in-ference that there would be some merit increases by that time and the concertingemployees apparently did not desire to cut off such possible increases by earlierunionization at Mancelona.Covert readily agreed to bring the requested informa-tion to Jordan on his next trip up to Mancelona from DetroitF.On May 6 Detroit management informed by CovertBut Covert belied his name.He was anything but "covert" and discreet when itcame to carrying out his confidential mission.The late "Fra Elbertus" Hubbardwould never have selected him as the hero of his classic story, "A Message toGarcia," since about the first thing Covert did after he got to Detroit at 3 p. m. wasto reveal the concerted activity at Mancelona that very afernoon to Louis Coleman,the machine shop foreman of Respondent Snyder. (It was stipulated between theparties at the hearing that Coleman was a supervisor within the meaning of the Act,particularly Section 2 (11).)For a year or so Covert had ridden home from work 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the evenings in Coleman's car so he naturally waited for Coleman that eveningand rode home with him. Both Covert and Coleman testified under subpena forGeneral Counsel and are in very substantial agreement as to what happened thatevening of May 6. As they rode along, Covert, who was somewhat tired, suddenlyvolunteered the information to Coleman that the employees at Mancelona wantedto join the Union, and then he told Coleman about receiving the note, which he said"Kind of puts me on a spot." A simple inquiry was made by Coleman concerningthe note, and after some slight discussion between them, it finally resulted in Covertgiving the note somewhat reluctantly to Coleman, who then said he would take careof it.As Covert got out of the car Coleman told him, "Don't worry about any-thing, everything will be taken care of.""Everything" was "taken care of" the next day by Coleman who promptly turnedthe note over to Bruce Regan, the works manager of Snyder.And without seeingColeman at all, Covert himself went in to see Regan and simply inquired whetherColeman had talked to ReganCovert received a "Yes" answer and departed.Later in the day, however, Regan called Covert into his office and asked him topick up a package in front of Regan's apartment at 1:30 p mWhen Covert gotthereRegan and Vice-President Kenneth B. Hollidge of Respondent Companiesdrove up in Hollidge's car.Covert at their request got into the car and there thenensued an extensive conversation concerning what was going on at the Mancelonaplant, detailed later under the caption, "Alleged Interrogations."Covert did notknow too much but he apparently told them about all that he did know.And itdeveloped there was in fact no package at all for him to get. it being only apretext of management to meet Covert outside of the plant to get all the informa-tion possible from him about who was most active in the concerted activities upatMancelona.G. Covert's return to Mancelonaon May 13Jordan and Waterman were discharged on May 8 and 9 at Mancelona. But onMay 13 Covertwas directed to take a needed lathe and other material in the truckto theMancelona plant.He left Detroit about 8:30 a. in. testifying that he firstmade inquiry of Regan, "[I]s everything all right in Mancelona and he [Regan]said, `Yes'."Covertwas then in fear of the results of his revelations to Colemanand Hollidge.Covert arrived about 4:10 p. m. at Mancelona and backed into therear door in accordancewithhis usual procedureBut instead of the usual twoworkmen to help him as had been the custom he found "all the bosses and theforemen were around there."Hammer told him "to unload in a hurry and getout of there.I [Covert] askedhim why and he said, `Well,we expect trouble."'Covert didnot want to leave but Hammer told him to go to Roscommon and stayallnight, andwhen Covertresisted the idea, Hammer said,"No, youbetter goYou willbe safe down there,Charlie," and "We'll havethe station wagonfollow you down to see that you get down there all right."Two supervisorsstayed withhim all the time theywere hurriedlyunloading withthe aid of extra help.So although the union election had been held at Detroit onthe 9th andCovert hadjust obtained the new union steward's name and address "togive to Jordan when I came back[toMancelona).1 didn't have a chance . . .[E]verything was rushed.They told meto get unloaded and get out of there in ahurry."He talked to no one at the plant but Superintendent HammerFinishingthe unloading about 4:30p. in., Covert hurriedlydrove to Roscommon. Collins, theplant manager at Mancelona, talked to Covertat Roscommon,however, pulling upby the truck.Collins was in the station wagon alone and he asked Covert if hewas all right and if he had enough moneyInquiry by Covert asto what was thetrouble at the Mancelona plant yielded no definite information,and Covertthen toldCollins he would not stay in Roscommon but would goon to Bay City,or even oilhome to Detroit that night.Covert diddrive on home to Detroit that night some240 miles,a 71/2hour trip.He stated he was afraid something might happen tohim at the hands of "theboys that they fired"atMancelonaJust who told himabout it during the hurried job of unloading does not appear in the evidence, but itwas evidentlyHammer sinceCovert talkedto no one elseWhile Hammer was present as a witness for GeneralCounselunder subpena, hedid not testify at any time concerning these events on May 13, and Collins wasnever called as a witness.H. Subsequent events at DetroitCovert got back to Detroit quite late from his Mancelona trip on May 13 so heslept allday May14.Coleman,the supervisor to whom he had earlier confided theconcerted activities atMancelona,telephoned him on May 15, saying,"Sorry,Charlie, I got you in trouble,"to which Covert responded,"The thing has happened ARTHUR COLTON COMPANY61now."Coleman then said,"Don't say anything.If you lose your job,Iwill getyou anotherjob."Covertthentold him he wouldsee him in the morning.Whetherhe did or not the evidence does not disclose,but it is of no importance.On Friday, May 15, for the first time Covert told Steve Ryan, the new chiefsteward of the Union,about what he, Covert,had done about revealing the Man-celona activities tomanagement.Ryan knew there had been some trouble atMancelona because 3 or 4 of the men from Mancelona had come to Detroit thatvery day and wanted to see Colton,but Ryan did not let Colton meet with them.When Covert told Ryan what he had done,Ryan told him"it looks bad, . . . Iwould advise you to go home.The boys are around here looking for you .. .I don't want you to get hurt." So Covert accepted his advice and left for homeright after lunch.He did not return to work until noon Wednesday,the 20th,and then only worked a day.Meanwhile he had had further talks with Ryan onthe telephone.Ryan said the union president wanted to talk to Covert and Covertthen tried to reach the president by leaving a message at the CIO hall, but got noresponse.And during his 1 day back at work Ryan also told him,"the boys didn'tthink much of . . what(you) had done,"and whether he quit or not was up toCovert himself.Covert fortunately had been previously selected to serve on a jurycommencing the following Monday, May 25, and during the course of some 4 weeks'jury duty he decided he would not return to his employment with Respondents.Apparently he had discussed his dilemma with an abstract-of-titleman he knew andthen called the Respondents'office on June 12 and advised that he "wouldn't beback on account of.theway the boys felt about me,I didn't figure it wasright for me to go back there."He testified there had been no threats of reprisal ifhe did not testify in this case, nor any other threats toward him.At the time ofhearing he was a route salesman for Jewel Tea Company in Detroit.1.Covert's story credibleCovert's storyis very strange,and standingalone on a cold record itdoes challengeeven simplecredulity.Covert hadbeena union member for some 7to 8 years andit isdifficult to believe that he was stillso innocentand naive as to knowingly confide confidentialunion business in a supervisor,with the verygrave and certaindanger thatmanagementwould takeup some counteractionwith theprobable con-sequence,at the least,that other union members or prospectiveunion memberswould feel that Covert had betrayed them, or even worse, that there might be re-suiting physical encountersand injury to him.Theinference might well arise thatCovert had deliberatelyengaged in espionagefor Respondents.But Covert wasnot the typicalrobust,large, and extroversivetruckdriver.He was a "light truckdriver."He was rather small physically, and quiteinoffensive in character, anextremelytimid and vacillatingman.From myclose observation of him on thestand,I believe he was honestand sincere and that he did notintend to harm anyoneby deliberatelyrevealing union confidences to management,but that after he hadtoo hastily promisedJordan toget some unioninformation at Detroit for the Man-celona employees,driving alongon his way back to Detroithe had begunto worryabout it, and feeling thathe "was on the spot," in a hasty burst of confidence hehad told hisgood friend,Louis Coleman, about itAskedon cross-examinationwhy he told Coleman, Covert credibly answered"Well, I rode home with him. Ialways thought he was a prettygood man.We have goodmen in our staff as wellas you have in theUnion. I didn't think hewould go and tell Regan. .Coleman, in turn,as a part ofmanagement,was confrontedwith a difficultethicalproblem, thatiswhether to tell higher authorityin the management,or to respectCovert's personal confidence.He made the choice where his legal dutylay-andin fact Covert had apparently not expressly asked himnot to tell his superiors.ButColeman,of course,knew that in all probability the news wouldspread and it woulddefinitely lead back to Covert asthe informant,and Covert wouldthen most surely,be regarded as a pariahand traitor by his fellowunion members.Coleman evi-dently did not find the resultsof his revelationsto higher authoritytoo pleasantsince on July20 he resigned his positionas machineshopforeman for Respondentswhere he had been employed 31/2 years,and began to operate a business of his own,a bar at Onaway,Michigan,away up in the lowerpeninsulaof the State.I observed:Coleman on the stand to be very shame-faced and embarrassed because ofhis partin the businessof having involved Covertin anxietiesand other difficulties.Coleman fully corroborated Covert, andsince Respondents'Vice-President Hol-lidge andWorksManager Regan failed to appear as witnesses to deny other partsof Covert's story, theirstrange silence in effect also corroborates his testimony.Andthe train of eventswhich wasset inmotion by Coleman's repetitionof Covert's.story, and which almost immediately resulted in the four discharges and other unfair 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDlabor practices atMancelona,all in substance are confirmatory of the truth ofCovert's storyI believe from its very timing that the decision of Respondent's man-agement at Detroit to act suddenly to head off union membership and activity intheMancelona plant by discharging the ringleaders among the employees there wastruly generatedby Covert's report to Coleman about the immediate incipience ofunion activity up in the woods of northern Michigan where management had appar-ently hoped it would not gain impetus.And I do believe Covert was actually in fearof physical violence not only when he fled Mancelona,and also later on at the De-troit plant,but still later.At the hearing he still had the attitude of fear upon hisface and in his restless nervousness all the while he was testifying,although beforethe hearing was over the following day I observed the four dischargees,several ofwhom were large men, come up and shake hands with him in a friendly manner andthereafter they all sat together and visited in the courtroom when the hearing wasbeing conducted.I noticed Covert was still nervous at that time,however, despitethe apparent security of his situationCovert,inmy judgment,was far from cleverand wholly unpossessed of guile, and undoubtedly suffered intensely from fear aswell as from remorse in consequence of his foolish loquacity I therefore find hisentire story to be true as it has hereinbefore been narrated.J.Alleged Section 8 (a) (3) violations1.The dischargesItwas alleged in the complaint(paragraphs IX, X, and Xl)in substance thatas a result of their concerted activities the four employees Ahmo Jordan, ErnestFreeman("Free")Bradley, Tony James McKenny(sometimes also spelled McKen-ney in the record)and John Albert Waterman were discriminately discharged fromthe employ of Respondent Colton and have been refused reinstatement.Respond-ent neither admits nor denies the discharges(Answer,Paragraphs 10 and 11), butdenies the allegation of discrimination.Respondent apparently contends by thefactual developments at the hearing that the four dischargees were each respectivelydischarged for cause.It is entirely undisputed that Jordan was discharged on May8,Waterman on May 9,and McKenny and Bradley both on May 13, each dischargebeing without prior notice.All of these four discharges took place within a weekof the time Covert had late on May 6 so indiscreetly made known to the Detroitmanagement the employees'plan to enter upon a definite organizational campaignabout May 16 for the purpose of unionizing the Mancelona plantEach dischargee'sparticular situation will be separately considered, as well as in connection with allthe relevant evidence on the subject.2.In general-qualifications of the four discharged employeesThe production at the Mancelona plant is the making of punches and dies. Theultimate plant output is precision production with close tolerance.The machinistemployees work chiefly on lathes and grinders.There is some preliminary roughmachining.The work is all done on a production line. Plant superintendent Ham-mer testified that "After some training"anybody could do the finished operations, butthat "some fellows learn faster than others."Each workman sets up his own ma-chine and makes the adjustments required due to the wear and deterioration ofparts of machines,perishable tools, and grinding wheels.A floor inspector "spot-checks" the work for quality and a final inspection department must clear everypiece before it leaves the plant.A maintenance man assists the workmen in cor-recting any trouble on their machines.The rough machining or grinding is doneon soft metals.The pieces are then heat-treated, after which the finished grindingand machining takes place.Itwas stipulated in substance that on or about July 9, 1953, Superintendent Ham-mer and Plant Manager Collins of the Mancelona plant had indicated to counselfor Respondent that the said four dischargees were not discharged because theirindividual work records were particularly bad when compared with the average inthe plant,but that with one exception they were average; that this one exception didnot impress the Detroit manager too well, but his work record was average. It isnot definitely indicated just who the one exception was.The evidence pertaining to the work and qualification of each of the four dis-chargees will now be carefully and separately analyzed.JordanAhmo Leo Ralph Jordan was hired by Plant Manager Homer Culp. He beganto work for Respondent Colton at the Mancelona plant on December 8, 1952, and ARTHUR COLTONCOMPANY63was discharged on May 8, 1953. On May 18 he began work as a machinist in thetoolroom of the Duo-Therm Division of Motor Wheel Corporation at Lansing,Michigan.Before joining Colton, he had had some previous mechanical training.He had only been criticized once during his work for Respondent.This occurredabout 2 months before his discharge, when Superintendent Hammer told him to takea "heavier cut," to which he answered in substance that he had been trained by thenForeman Culp (later assistant plant superintendent) to first take a light cut andthen to take a heavy cut on a new chuck to see how they lined up. Jordan hadstarted for Colton at $1.20 per hour and had received 2 periodic 5-cent an hourincreases during his first 90 days of employment.Hammer did not contradict thistestimony.BradleyErnest Freeman Bradley, usually called "Free," was employed by William Vance,former superintendent at the Colton Mancelona plant, on September 26, 1952, Brad-ley being 1 of the first 5 men hired there.He was hired as a laborer to lay floorand set machines but later on did machine work under Foreman Bradshaw. InFebruary he worked a month on the night shift which had just started and when hecame off that shift he asked to be transferred to the lathe department across theaisle because of some misunderstanding with Bradshaw, his foreman on the dayshift, but he was never so transferred.Bradley was discharged May 13, 1953.OnMay 21 he began working at the Jet Plant Division of General Motors at Lansing.iMcKennyTony James McKenny was employed as a grinder at the Colton Mancelona plantabout February 1, 1953, by Collins, the plant manager.He was so employed untilhis discharge on May 13.On May 21 he began work grinding on assembly at theOldsmobile Jet Plant in Lansing, Michigan.WatermanJchn Albert Waterman was also hued by the former plant superintendent, Vance,on September 26, 1952, as a common laborer to set up machines and get the plantin readiness.He then became a production machinist on a grinder.On December20 he became a screw machine operator and still later in January 1953 was trans-ferred back into the grinding department.He was then again transferred back toa different sciew machine at which he worked until discharged.He started at$1.05 per hour and was receiving $1.40 per hour when he was discharged on May9, 1953.On June 9, 1953, he began to work for Lincoln-Mercury Division of FordMotor Company at Wayne, Michigan, as a hand disc grinder and less than 5 monthslater was earning $2.101/2 per hour including night premium and cost-of-living allow-ance.Prior to his employment by Colton he had worked several years as toremanof a cherry packing plant.He had also formerly been a farmer and restaurantoperator and his mechanical experience had been not only that usual to the farmbut for 3 years he had also worked on machinery of some sort in a war plant.It appears from this evidence that all four of these dischargees Jordan, Bradley,McKenny, and Waterman were not only average in their production records withRespondents, but were also sufficiently qualified to obtain other similar employmentelsewhere within relatively short periods of time, respectively 10, 8, 8, and 30 days,after their said discharges by RespondentsThe reasons given by Respondents fortheir said discharges will be covered under the succeeding caption, "Alleged reasonsfor the discharges."Absent substantial affirmative evidence to show their incom-petence or inefficiency it appeais from the evidence already recited that suchreasons were not the real causes of three of the discharges, those of Jordan, Bradley,and McKenny.Respondents' evidence strongly indicates, however, that such ele-ment of incompetence was controlling in its discharge of Waterman, who was evi-dently the exception referred to in the stipulation who did not impress the Detroitmanagement too well.Each of the four dischargees appeared to be a man of average intelligence andgeneral experience in middle ageAllmade favorable impressions on the TrialExaminer as to honesty, industry, and integrity. Jordan and Waterman had actuallyreceived wage raises during their employment by Colton.Waterman was only 42but appeared to be much older and as a witness he was not quite as quick or fluentas the other three dischargees.But he, like the others, soon after his discharge,achieved another position, and he now receives much higher pay and is apparentlymaking good at his new job. 64DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.Discharges and alleged reasons thereforPlant Superintendent Hammer and Assistant Plant Superintendent Homer Culp of'Colton'sMancelona plant were the only persons connected with Respondents man-agement who testified in the case concerning the technical qualifications of the fourdischargees or the alleged reasons for their discharges.Hammer testified undersubpoena for General Counsel.Culp was called by Respondents.As toAhmo Jordan's discharge,Jordan himself testified that on May 8, 1953, at4 30 p.m. without prior notice he was called into the office by Superintendent Ham-mer who then said, "Well,Ahmo,here is where we part friendship"Jordan saw hischeck had already been made out and he surmised what was happening but askedwhy it was.Hammer responded,"You are not getting enough work out, there aremore fellows all around you getting more work out than you are " Jordan told himhe "was getting just as much out as some of the rest of them," whereupon Hammerraised the issue of the incident which had occurred 2 months prior when Hammerhad criticized Jordan's method of cutting too lightly,hereinbefore mentioned. Jor-dan again explained the situation to Hammer,and after some conversation aboutthe Union,covered under the subsequent caption,"The alleged interrogations," Jor-,dan then picked up his toolbox and left the plant.That evening he went to seeHomer Culp at the latter'shome and inquired as to why he had been discharged.The latter said he really did not know.There was then also some conversationbetween them about the Union,which is likewise covered under the subsequentheading "The alleged interrogations."The conversation was friendly but netted notangible results for Jordan. .Hammer testified that he discharged Jordan but did not explain the precise cir-cumstances.Culp testified that Jordan came to his home and that they had a con-versation and that Jordan,altho he had previously had a drink and was upset, wasnot drunk and was comparatively orderly.Culp controverted Jordan's version ofevents only insofar as it related to the matters occurring at Culp's home,coveredlater herein under the caption"The alleged interrogations." I therefore find Jordan'sversion of the events of his discharge at the plant to be true."Free" Bradley's dischargeas testified to by him was that he was discharged about4 29 p.m. on May 13 by Hammer. It was right after the truck from Detroit camein.Hammer had been suffering from a bad back and did not come to the plant untila little after 4 o'clock.He first complained to Bradley about his back and then laterwhen they had gone in Hammer's office,Hammer said"Well, Bradley,I guess here iswhere we part."Bradley asked,"Why?" and Hammer replied, "You haven't beencooperating. . .with Clif [Bradshaw,Bradley's foreman]."Bradley then said."Well, why wasn't I transferred[to the lathe department under a different foreman]like I asked to be?", and Hammer said, "Well,you are doing all right there, wethought we would leave you there."Bradley stated that prior to this time Culp andHammer had told him "Clif[Bradshaw]had a personal feeling that I [Bradley]could put out more than I was," but they had never explained to Bradley the basisfor Bradshaw's view.Bradley after the discharge went out into the plant to seeBradshaw,who then disclaimed any prior knowledge of the proposed discharge ofBradley until just before it actually had occurred,stating he had just been told thatBradley had been called to the office for discharge.Bradley then picked up his tool-box and left.Hammer testified that he discharged Bradley but did not explain thecircumstances.Bradshaw did not testify.I therefore find Bradley's version of his,discharge to be true.Tony James McKenny's dischargeaccording to his testimony was that he wasdischarged by Culp in his office about 4:30 p.m. on May 13, 1953, at the sametime Bradley was being discharged by Hammer in the latter's office.Culp gaveMcKenny his check saying,"Well, Tony, this is it."McKenny,quite surprised, said,"What is the scoop?" to which Culp replied,"Well, the orders are coming in veryslow.we're going to modernize the shop to get more production out."McKen-ny then inquired,"In other words, this is just temporarily9",and Culp answered "No,Iam afraid this is it."McKenny complained bitterly about the layoff without aminute's notice and Culp said, ".I can't help it. .There is four or five of us get,our heads together[either]Wednesday of Thursday. . . (W)e had the discussionand I ain't got much to say about it."McKenny then asked if his work was satis-factory and Culp replied,"(A)t first you was a little slow about it, but lately youhave been improving a lot "McKenny thanked him, took his check, and walked,out.Culp did not deny McKenny's story of the discharge and I find it to be true.The reasons forJohn Albert Waterman's dischargeare in some substantial disputealtho the circumstances pertaining to the actual event itself are not.Waterman testi-fied he was discharged by Culp on May 9, 1953, about 4.29 p.m., just at the end ARTHUR COLTON COMPANY65ofWaterman's shift.Culp came to him and asked Waterman to come into theoffice and when he arrived there said,"I have got an unpleasant task to perform,"opened his desk drawer,took out Waterman's check, and threw it on the desk.Waterman asked, "What is the matter,Homer? . . ." and he just shrugged hisshoulders."Waterman said he had done his best and Culp replied,"Iknow youhave,.You have had a lot of trouble with your machine and I thought you weredoing all right. . . ...As to why Waterman was discharged,he said Culp told him"he didn't know,he supposed my work was satisfactory and if I [Waterman]wantedto get a job some place else that the Company would give.a recommendation."Waterman did not know what reason was shown on his discharge slip, but he appliedfor and received unemployment compensation.This he was entitled to under Mich-igan law after I week's waiting period, provided he was not ineligible due to miscon-duct or other statutory exception not existing here.See Secs.17.530 and 17.531,Mich. Ann St.,Vol. 12, 1953 Cum.Supp. pp 99-103.There was no evidence to thecontrary.And Waterman was employed elsewhere 30 days after his discharge byRespondents.Culp testified that he had discharged Waterman more or less in sub-stance as Waterman had stated,his version of the conversation being as follows:I called him into the office and told him I was going to have to discharge himand that it was one of those unpleasant incidents that a fellow hated to do,because in my own opinion I felt he had been doing his very best,which he hadto get production from the machines which he was on.He in turn agreed withme and told me he had discussed the problem with his wife and.had toldhis wife that he didn't feel that he was going to make it, and I gave him his check.We shook hands, I told him that if any time I could help him in relation toobtaining another job,that I would give him a good reference.As to Waterman's ability Culp testified it didn't compare in any way"to the manthat replaced him "on the screw machine as far as volume of production went " Asa rough grinder Waterman"did very well,"but he had a "heavy hand" and no "knackof holding a tolerance"on skilled planer operationsOn cross-examination Culpstated that afterWaterman was discharged,his job and the machine on which hedid rough grinding were both dispensed with and there is no longer any work in theplant which Waterman could do.Waterman did have a rather varied and unusual career in the plant in the short71/2months'time he worked there from September 26, 1952, to May 9, 1953.He(1) started as a common laborer,(2) then became a production machinist on agrinder,(3) thereafter operated a screw machine for about a month during Decem-ber 1952 and January 1953,(4) was then transferred back to grinding for a while,and (5)finally was put back on a different screw machine where he remained untilhe was discharged.His starting wage was $1.05 and he was receiving$140 at thetime of discharge.The Respondents'top local supervisory personnel,Plant Super-intendentHammer and Assistant Superintendent Culp, both testified in substancethat the brand new Italian screw machine or turret lathe on which Waterman hadworked,suffered breakage attributable to him, and that he was therefore transferredback to rough grinding.Waterman testified that the roller turner on said machinehad become broken, and frankly admitted"itwas partly my fault."Culp,who wasthen his foreman"did not . . bawl [him] out,"although indicating that theblame lay with Waterman.The night foreman, Chuck Kraft, however,was veryangry about it.Waterman later had a lot of trouble with the other screw machineon which he had been placed later on and after a hectic day's work on some threedifferent occasions told his fellow employees he"wouldn't be surprised to be fired."But he testified that on the day "I was fired I had had good luck with the machineall day and turned out a lot of production."There was evidence given by the twosaid supervisors,however, to the effect that although it first suffered breakage ofparts when Waterman operated it,the Italian screw machine also developed troublelater on a half dozen times in its operation, in that it did not make good parts, andon which occasions Waterman was not operating the machine,that SuperintendentHammer himself tried to fix it but that a repairman from Italy finally had to cometo check it and in the matter of some weeks new parts were obtained through himfrom Italy;that this repairman found a defective square turret which was made oftoo soft a metal in addition to the roller which was broken while Watermar hadoperated the machine,which roller had continued to break later under other opera-tors.although it had been welded or brazed together in the Mancelona plantAfter the new parts arrived from Italy the machine has generally operated success-fully, butWaterman never operated it again.There is still occasional trouble withthemachine due to tooling,however, that is the regrinding and resetting of themachine by the operator when a tool breaks down.Culp testified that when the 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDroller turner broke on this Italian machine, Waterman was put back to grinding,but due to a promise made by Hammer's predecessor, Vance, that Waterman wouldhave a chance on a screw machine, which job carried a wage premium and whichWaterman badly wanted, he was therefore put on another screw machine, aGeisholdt, of German make, which was a used machine. Culp said further Water-man was given an opportunity to make good but did not do any better and createda bottleneck in their screw machine operations, so Hammer and Culp jointly decidedto let him go and replace him, the initiative of the discharge coming from Culp.He testified further that when Waterman was discharged it had already been con-templated by the management that the rough grinding was to be done in the futureon a Landis grinder, which is a precision machine on which both rough and finishgrinding operations are done.But there was no evidence that they had ever toldWaterman about this.Waterman testified that the tips of the tools were very hardand the plant did not have the proper equipment to grind them.4.New employees hired exceed number of dischargeesSuperintendent Hammer testified that after discharges of McKenny and Water-man on May 13, during the ensuing 60-day period, there were only 2 more dis-charges.These took place on May 17, although he could not name the employeeswho were discharged.There is no proof that these 2 additional dischargees includedany of the several other employees who usually ate lunch with the 4-named dis-chargees.Some of such persons had been named by Jordan and Bradley as beingemployees Herman Kline, Bill Philip, Bert Sweeney, Herbert Dieder, and MarshallShepherd.Neither of said two discharges of May 17 are involved as alleged unfairlabor practices herein.But it is certain that there were no other additional dis-charges than these 2 between May 13 and July 15, and that 11 new people werehired at the Mancelona plant during that periodWhile the precise nature of thework given them is not shown, this evidence does clearly disclose 11 hirings againstonly 6 discharges during this 60-day period, indicating that the slack business givenas a tentative excuse to McKenny was entirely untrue, and reflecting upon theveracity of Respondents' local management.5.Discharges were discriminatoryAmong the many mdicia pointing to discriminatory discharge in each of the 4cases are the following:The timing of the discharges right after the disclosuremade to the Detroit management by truckdriver Covert that unionization of theMancelona plant was imminent, the "average" character of the work productionrecords of each of the 4 dischargees; the failure to give the dischargees any advancenotices of separation from their employment, very weak or false reasons for 3of the discharges, the early subsequent employment of 11 new employees to fill the6 vacancies (those of the 4 named dischargees and the 2 others not involved herein);the Respondents' admitted knowledge of the concerted activities of the particularlunchtime group of which the 4 dischargees were the ringleaders, and the failure ofRespondents' executives to testify at all as to many of the matters involved in thedischarges.The respective excuses for their discharges given to Jordan, Bradley, and Mc-Kenny, as related by each of them were in substance (1) insufficient production,(2) noncooperation, and (3) slow orders.Management did not even bother to takethe stand to explain or further amplify any of such alleged reasons as testified to bythe dischargees, each of which reasons appears implausible upon the face of therecord as it exists, without any such affirmative expository defensive evidence.Therefore, in my opinion General Counsel has definitely established by a preponder-ance of the credible evidence that the reason for each of these three dischargeswas the leadership and vigor of the dischargee in the concerted activities of thoseemployees who sought to bring the Union into the Mancelona plant as their bargain-ing representative. I so find and recommend accordingly.The discharge of employee Waterman, however, stands on somewhat less firmgroundWhile nearly all the foregoing general indicia of discriminatory dischargealso apply in his case, Respondents' evidence largely centers about Waterman's lackof skill and his frequent shifting from one type of work to another. It is true, asalready pointed out, that Waterman did move from one position to another ratherfrequently.That is usually a sign either of the employee's petulant and capriciousdissatisfaction with his work, or sheer incompetence on his part. In such a casemanagement's considerate and painstaking effort to properly place the employee bymoving him from job to job to prove himself certainly is not a waiver of the em-ployer's right to discharge the employee, if it ultimately develops that the employee ARTHUR COLTONCOMPANY67iswholly unsuited and unqualified for the employer'swork In this case,however,Waterman had asked for a better job, and his foreman knowing him to be merelyin training on precision work had put him on a brand new Italian screw machine,the roller turner of which unfortunately broke while he as a beginner was operatingitThe night foreman was properly vexed when Waterman conceded he was partlyto blame and put him back on a grinder.But it then developed that even after thebroken roller turner of the Italian screw machine had been welded other employeesalso had trouble with it and"It just continually broke,"although it never completelybroke down afterwards.Itwas definitely a defective machine when Watermanoperated it for when an expert came from the factory in Italy,afterWaterman hailbeen discharged,he found the machine absolutely needed new parts which werethen ordered and obtained from ItalyThese included not only a new roller butnew square turrets as the metal in the old turrets had proved to be too soft.Themachine was certainly a difficult and uncertain one at best.But even after this incident,assuming it was all Waterman's fault,he was againput back on a screw machine.This time it was a secondhand"Geisholdt"machineItwas contended by his immediate supervisor,Assistant Plant Superintendent Culp,thatWaterman was put back on this screw machine because of an alleged priorpromise made to Waterman by Vance, the former superintendent,but that Watermandid not do any better than he did on the Italian machine.Since Vance had left theplant long before Waterman's first attempt to operate any screw machine, any suchalleged promise of Vance would seem to have been kept already when Watermanwas tried out on the Italian machine if its poor performance and breakdown reallywas Waterman's fault.Culp after some equivocation finally said he had told Water-man he had to make good on that particular second screw machine or his job wasover.Waterman denied this.Culp also explained that when Waterman was puton this machine the management had already contemplated doing away with hisjob for rough grinding but admitted Waterman was not so advised by the manage-ment,a rather unfair attitude.Culp had given McKenny a false reason at first forhis discharge and I therefore credit Waterman in this instance where there is con-tradiction.I do find that while Waterman was in training,he learned slowly and was not ashighly skilled as he might have been,but he had been"average" on his overall pro-duction record with Respondent Colton; that he was certainly not altogether toblame for the mechanical failures and breakage of the Italian screw machine, whichunder the hands of more skilled persons proved to be quite defective in severalinherent respects;thatWaterman'sdischarge was almost coincidental with the Re-spondents'discovery of his leading part in the said concerted activities,and thatafter his discharge he was soon able to obtain more profitable employment else-where.All these matters must be considered but to my mind the most importantthing here is the timing of the discharge.Had it occurred either long prior or longsubsequent to the current excitement that had just been stirred up by reason ofCovert's disclosure of the threatened immediate entry of the Union into the Mancelonaplant there would possibly have beenbona fidejustification for the discharge.But byits suddenness at this very particular time the discharge is tainted with an extremelystrong inference that Waterman had been singled out as one of the several goodexamples of what would happen to any too enthusiastic prounion people in the shop.His connection with the breakage of the Italian screw machine had been some monthsbefore and he apparently was entirely forgiven, even if he was to blame, since hewas later on placed at a similar machine.And after all,Plant Superintendent Ham-mer did not deny that he had already told Jordan at the time of his discharge on May8, just the preceding evening, "I hope they [the employees]don't try it[to bring theUnion into the plant]."And Culp did not give Waterman a discharge slip indicat-ing his incompetence,but on the contrary volunteered to recommend him for an-other position.This would scarcely be true if Waterman was so utterly incompetentas to warrant discharge for such cause,especially as Hammer testified that anybodycan do the most skilled operations in the plant"After some training . . . somefellows learn faster than others " In line with this policy Respondents'managementhad had patience with Waterman, but most singularly it ran out just as he and hiscolleagues were about to actively campaign for the unionization of the plant and themanagement had just received word of it.I therefore conclude upon all the pertinent evidence that Waterman was alsodischarged for discriminatory reasons, which General Counsel has fully establishedby a preponderance of the evidence.I so find and recommend accoidingly.There is no evidence that any of the four dischargees ever sought reemployment,but this is immaterial since the evidence discloses it would have been futile in each334811-55-col 109-6 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDcase,Morristown Knitting Mills,80 NLRB 731, 732, and all the positions weresoon filled by newly employed persons.The Respondents are guilty of refusal toreemploy each of the four dischargees.K.AllegedSection 8(a) (1) violations-1The dischargesEach of the 4 discriminatory discharges and refusals of reemployment not onlyviolates Section 8 (a) (3) of theAct, butisalso a violation of Section 8 (a) (1)as alleged in paragraphs IX, X, XIII, XII (b), and XIV of the complaint since itisquite evident that the purpose of each and all of the discharges, both singly andcollectively,was not only to permanently rid Respondents of the 4 dischargeesthemselves but also to make them outstanding examples to others,thereby definitelydemonstrating to all employees at the Mancelona plant that anyone else among themwho would also venture to so advocate or seek unionization in that plant would soonfind himself unemployed.These discharges and refusals to reemploy the four-namedemployees therefore were not only interference and restraint of them and otheremployees but they were also definitely coercive of them and of the other employeesin the exercise of the rights guaranteed them by Section 7 of the Act, as alleged andcharged in the foregoing numbered paragraphs of the complaint.2.The allegedinterrogationsItwas alleged in paragraph XII (a) of the complaint that Respondents had unlaw-fully interrogated employees concerning union and concerted activitiesThe onlyevidence of interrogations of employees in this case to sustain the allegations of para-graph XII(a) of the complaint were the following:(1)There was apparently some conversation and questioning of Ahmo Jordan byAssistant Plant Superintendent Homer Culp at the latter's home the evening of Jor-dan's discharge on May 8. It is undisputed that Jordan had been drinking a littlefollowing his discharge,although he remained comparatively orderly while at Culp'shome for about half an hour. Culp did not invite Jordan to his home. Jordanclaims that he asked Culp if his discharge was "for talking Union or anything to dowith the Union," but that Culp said he did not know and could not find out. Culpsays he thought Jordan's "main reason for the visit was to try to find out from methe exact reason of his discharge."So Culp cleverly avoided the subject.I find thatJordan, who apparently liked to go to supervisors'homes, having also gone to Ham-mer's once before to gripe about conditions,invited whatever little conversation therewas with Culp and there could be no finding under this evidence that the Employerhad made any improper or undue inquiry into the employees'concerted activities.Itcertainlywas not a part of a plan devised by Respondents to interrogate itsemployees.(2) This is also true of the alleged conversation with and questioning of Jordanby Hammer at the time he discharged Jordan just at the close of business on May 8.While Hammer did not dispute the conversation as narrated by Jordan,his storyshows that after he had already been discharged he then voluntarily told Hammer"You know, thefellows are talking Union here in the plant," and Hammer thenasked who they were,but Jordan refused to answer.The inquiry was only a naturalone.Managers are just people after all and cannot be required to remain mummiesin a conversation such as this.While Jordan may have been "baiting"Hammerto violate the Act, from my observation of Jordan I do not think he was cleverenough for that. I base my opinion that he was just a garrulous man and not tookeen to some extent upon his awkward and unwise selection of Covert as the bearerof union information.And Iam also sure that the plan to unionize was not keptquiet in Mancelona with Jordan one of the leaders in the movement. The Act mustbe construed sensibly and Jordan's volunteer statement about the Union cannot indictHammer for incidentally voicing his natural curiosity under the circumstances.Therecertainly was no previous plan to systematically interrogate Jordan(3)But the interrogation of Covert on May 7 by Vice-President Hollidge andWorks Manager Regan in front of the latter's apartment in Detroit was highly im-proper and violative of the Act.The conversation in Foreman Coleman's auto whenhe and Covert were riding home the evening of May 6 was brought up by Coverthimself and Coleman only incidentally and properly asked the questions whichnaturally arose in his mind.But the special pretended arrangement made by man-agement the next day to have Covert pick up a wholly nonexistent package at Ham-mer's home gives a different air to this later interviewwith Covert.Itwas not justa casual conversation and inquiry by a minor supervisor.Itwas a definitely planned ARTHUR COLTON COMPANY69and arranged interrogation by those in high command to learn if possible from Covertjustwho the ringleaders at Mancelona were, although the local management there,and I infer the Detroit office also, already knew generally of the concerted activitiesatMancelona.Covert really thought he was to get a package to deliver but when hegot to the place of appointment there was no package waiting for him. I creditCovert as to this questioning, and it is wholly uncontradicted by Hollidge and Regan,neither ofwhom appearedas a witness.Covert testified:Iwaited there [in front of Hollidge's apartment] five minutes and here comeMr. Hollidge's car driving up..So they called me come sit in the backof their car which I did..They said, "Hello, Charlie."Bruce [Regan]said, "Well, tellMr. Hollidge about Mancelona."He LHollidge] asked mewhat was going on up there. I said, wanted to join the Union [sic] and hewanted to know if I knew the fellow who was going to start it. I told him Ithought his name was George . . . "Does he have a car?" "Yes, he has acar, he has a black Buick."He wanted to know what he [the individual whogave me the note] looked like, what build he was, and that, I couldn't tellhim..Wanted to know if I could pick him out and [1 said] "All I knowabout the man is he asked Mr. Homer Culp for the raise and didn't get any-thing out of him that way. . . .Well, they told me not to say anything. . . .Then he [Hollidge] told me as I got out of the car that I was in this, too.The evidence shows that Jordan at this time owned a "Real dark green1946 Buick" which he drove back and forth to work. It was undoubtedly this carin which Covert rode from the Mancelona coffee shop to the plant several morningsafter breakfast.Jordan denied ever asking Culp for a raise but admitted he had atone time complained to Hammer at Hammer's home that "most of us [employees]run pretty short on pay, on what we was getting . . . only working five days aweek."Management certainly had no business to ask Covert these questions after de-liberately staging a special inquisition therefor. It is immaterial whether it be con-sidered as pure interrogation or as part of a plan of espionage since both types ofactivity are illegal under the Act.Covert was an employee and a union member andto cross-examine him concerning what employees were most actively engaged lathe concerted activities looking toward unionization at the Mancelona plant clearlytranscended the Respondents' proper prerogatives.That Covert had not theretoforebeen circumspect in divulging the note to his personal friend, Foreman Louis Cole-man, is immaterial.This interrogation of Covert on May 7 was not a mere isolatedinstance of inquiry by a minor supervisor but one of the deliberate steps by topmanagement in its full antiunion program of driving right through to the dischargeof the leaders of the employees' concerted activity at Mancelona and the ultimatestamping out of the union movement there. Jordan was the first one dischargedand it occurred on the very next day, May 8.Whether viewed as an attempt toeither subvert Covert or to coerce him, the remarks made and questions put to him byHollidge and Regan were directly connected with the program of interference, re-straint, coercion, and discrimination which Respondent so promptly and vigorouslyinitiated atMancelona the following day by discharging Jordan and carried throughin the several succeeding discharges.There is no history of the management's priorattitude toward the Unionin itsDetroit plant but judging from their prompt andvigorous efforts to eradicate any union or concerted movement in Mancelona Ibelieve that Respondents' officers were extremely unfriendly to the Union.I conclude and find from the evidence that the interrogation of Covert by Hollidgeand Regan on May 7, 1953, was violative of Section 8 (a) (1) of the Act and sus-tains so much of paragraph XII (a) of the complaint as charges that Respondentinterfered with, restrained, and coerced its employees by interrogating them abouttheir own and other employees' concerted activities. I recommend accordingly.Covert was definitely engaged in concerted activities with other employees of Re-spondents in acting as liaison between the union steward and membership at Detroitand those employees at Mancelona who wished to join the Union. The interroga-tion had direct and clear relationship to coercion and restraint of Respondents' em-ployees and was not permissible under the Act. SeeN. L. R B v. Tennessee CoachCompany,191 F 2d 546, 555 (C. A. 6) andN. L. R. B. v. Superior Company, Inc.,199 F. 2d 39 (C. A 6).3.Alleged surveillanceand espionageItwas alleged in paragraphXII (c) of thecomplaintthat Respondent contraryto Section 8 (a) (1) of the Act, engaged in a course of surveillance and espionage 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDof their employees with respect to their concerted and union activities. I find thisallegation to be sustained by the following evidence and recommend accordinglyThe constant guarding and chaperoning of Covert on his trip to the Mancelonaplant on May 13 so that he could not find time or opportunity to advise Jordan or-other active concerting participants of the union steward's name and address inDetroit, is proof of facts clearly sustaining this allegationWhile it might be urgedby Respondents that Covert was in a sort of protective custody for his own personalsafety, I do not so view the situation If there had actually been real peril to him atMancelona after the discharges of Jordan and Waterman on May 8 and 9, an em-ployer truly inter^3ted in his welfare would never have sent him back up to Man-celona.And at he very time he was being so watched in the rear of the plant, lessthan 100 feet away up front in the plant's offices, Bradley and McKenny were both.being discharged. I believe that the Respondents simply did not trust Covert andwere simply making sure that Covert, who quite evidently by this time regretted hisfoolish betrayal of the employees' trust, did not and could not advise any employeeor former employee at Mancelona as to whom they could reach in Detroit in orderto protect their concerted interests.And the Respondents, not having advisedCovert of any of these discharges in advance, did not purpose that he learn toomuch about them while he was there. There was bad faith in not frankly and fullytelling him just what the excitement was about while his truck was being so quicklyunloaded and he was being so unceremoniously put in fear and hastily hustled awayThere is also some evidence of Bradley to the effect that practically every day for-a week after his discharge on May 13 either Hammer or Collins had his car parkedaround the corner from Bradley's house and that they were watching him.This-evidence is rather vague in some respects, such as to just where Bradley lived, wherehe was going on these several occasions, whom he was to see, etc., and since Man-celona is a small town of some 1,000 people it would be quite possible that these2 supervisory officials of Respondents were near his home on lawful business andthat Bradley only imagined he was being watched. But neither Hammer nor Collins.took the stand to testify in denial or explanation of this alleged surveillance.Andsince Bradley's story is not improbable but is definitely conformable to the generalpattern of the way management had conducted the other happenings hereinbeforenarrated, I find that surveillance of Bradley by Hammer and Collins did occur justas he testified.Some of Respondents' acts, like some of those of its employees, mayappear to have been rather unnecessarily juvenile, suspicious, and unwarranted, butin the circumstances developed by the evidence, they seem, however unfortunately,to be only a natural part of the instinctive mutual distrust existing between theRespondents and their Mancelora employees.It has been decided repeatedly that spying and prying into union affairs by em-ployers are violative of the ActN. L. R.B. v.Eaton Mfg. Co.,175 F. 2d 292, 298-299 (C. A 6), where many cases are cited. The conduct of Respondents in theserespects has been fully established.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondents set forth in section III, above, occurring in connec-tion with its operations described in section I, above, have a close, intimate, and sub-stantial relation to trade, traffic, and commerce among the several States, and tendto lead to labor disputes burdening and obstructing commerce and the free flow ofcommerce.V.THE REMEDYHaving found that Respondents have discriminated in regard to the hire, tenure,and conditions of employment of these four employees, Ahmo Jordan, Ernest (Free-man) Bradley, Tony (James) McKenny, and John (Albert) Waterman of the ArthurColton Company plant at Mancelona, Michigan, by discharging them and each ofthem because of their having actively engaged in concerted activities in attemptingto join or assist the Union, and by refusing to reinstate them to their former posi-tions or positions substantially equivalent thereto, it is recommended that Respond-ents cease and desist from any such unfair labor practices in the future, and takesuch affirmative action as may be required under the circumstances to make each ofsuch discharged employees whole financially and to fully restore each of them to hisformer employment and employment rights.Loss of pay shall be computed inaccordance with the Board's Rule prescribed in FW. Woolworth Company,90,NLRB 289, and approved inN. L. R. B. v Seven-Up Bottling Company of Miami,Inc.,344 U. S 344.And having found that the Respondents have engaged in the, foregoing unfairlabor practices of discriminatorily discharging the said named four employees, and, G.H. R. FOUNDRY DIVISION71also having further found it guilty of other unfair labor practices in the nature ofinterrogating and making threats of economic reprisals to the employees and engagingin a course of surveillance and espionage of their employees,and having found thatall such acts amount to interference,restraint,and coercion of its employees in theexercise and enjoyment of their rights guaranteed under Section7 of the Act,and be-cause of the nature of each and all of the unfair labor practices so committed, it isrecommendedthatRespondents not only henceforth cease and desist from such un-fair labor practices so specificallyfound, butalso that Respondents in the futurecease and desist from in any manner infringing upon the rights of their employeesguaranteed in Section7 of the Act.Upon the basis of the above findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The Board has jurisdiction over the Respondents which it should exercise inorder to effectuate the policies of the Act.2. International UniOn, United Automobile, Aircraft and AgriculturalImplementWorkers of America, UAW-CIO, is a labor organization within the meaning ofSection 2 (5) of the Act.3.By discriminating in regard to the hire or tenure and terms and conditions oftheir employment by discharging their 4 employees, Ahmo Jordan, John Waterman,TonyMcKenny, and Ernest Bradley,and by failing and refusing to reinstate themand each of the said named 4 employees Respondents have engaged in and are en-gaging in unfair labor practices within the meaning of Section 8(a) (3) of the Act.4.By said acts of discharge, and also by interrogating employee Charles Covert,by acts threatening economic reprisal to their employees and by engaging in a courseof surveillance and espionage of their employees,as alleged, Respondents have inter-fered with,restrained,and coerced their employees in the exercise of the rightsguaranteed to them in Section7 of the Act,and have engaged in and are engagingin unfair labor practices within the meaning of Section 8(a) (1) of the Act.5.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and(7) of the Act.IRecommendations omitted from publication.]G.H. R.FOUNDRY DIVISION, THE DAYTON MALLEABLE IRONCOMPANY,PETITIONERandINTERNATIONAL UNION Or ELECTRICAL, RADIO ANDMACHINE WORKERS, LOCAL 798,CIO1andUNITED ELECTRICAL,RADIO & MACHINE WORKERS OF AMERICA(UE)AND ITS LOCAL768.2(Case No. 9-PM-99. July 8,1951Decision and OrderUpon a petition duly filed, a hearing was held before William G.Wilkerson, hearing officer of the National Labor Relations Board.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent employeesof the Employer.1Herein called IUE.Herein called UE.109 NLRB No. 11.